Citation Nr: 0305085	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The veteran had active military service in the Army from 
December 1952 to November 1954.  The appellant is the 
veteran's daughter and she is the custodian of the veteran's 
surviving spouse for whom aid and attendance benefits are 
sought.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The Board 
remanded the case to the RO for additional development in 
August 2000; the RO has now returned the case to the Board 
for appellate review.

On January 17, 2003, the RO sent the appellant a letter 
notifying her about her mother's rights in the VA claims 
process, and detailing the types of information and evidence 
she could submit to establish her mother's entitlement to aid 
and attendance benefits.  The letter also advised her that 
she had until March 17, 2003 to provide any additional 
information or evidence to the RO concerning that claim.  
However, on January 28, 2003, the RO transferred the case to 
the Board.  

Obviously, since the appellant was given until March 17, 2003 
to submit additional information and/or evidence to the RO, 
the case will not be ready to be certified as being on appeal 
to the Board until after March 17, 2003.  To avoid confusion 
and ensure proper appellate procedure, a remand is therefore 
necessary.  

Accordingly, this case is REMANDED for the following:

1.  Ensure that the appellant has had 90 
days from January 17, 2003, to submit any 
additional information or evidence 
concerning the claim for aid and 
attendance for the veteran's surviving 
spouse.  If the appellant does submit 
such information and/or evidence, all 
appropriate follow-up development should 
be undertaken.

2.  Thereafter (assuming the aid and attendance 
claim has not been granted), and in accordance with 
38 C.F.R. § 20.1304, send the appellant and her 
representative a "90-day letter" advising her 
that the appeal has been certified to the Board, 
that the records are being transferred to 
Washington, D.C., and that she has 90 days from the 
date of the letter (or until the Board issues a 
decision) to ask for a Board hearing, send 
additional evidence, or appoint a new 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the appellant is hereby 
notified that it is her responsibility to ensure that her 
mother reports for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (CAVC).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).



